Citation Nr: 0809300	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear disorder, to include otitis media and hearing loss, 
and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vertigo, and if so, whether the reopened claim should be 
granted.

5.  Entitlement to a compensable rating for right ear 
tympanoplasty, otitis media with hearing loss prior to June 
25, 2001.

6.  Entitlement to a rating in excess of 10 percent for right 
ear tympanoplasty, otitis media with hearing loss from June 
25, 2001 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Sister


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought.  In August 2007, the veteran and his sister 
testified at a Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge.

It is noted that the veteran perfected an appeal with regard 
to entitlement to an increased evaluation for service 
connected tinnitus, but he has withdrawn the appeal on that 
issue in correspondence dated August 7, 2007.

The issues of entitlement to service connection for a 
psychiatric disorder to include PTSD, and a left ear 
disability, as well as the matters involving the proper 
evaluation for the veteran's service-connected right ear 
disorders (before and after June 25, 2001), are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1990, the RO denied service connection for 
PTSD, finding that the condition existed prior to service and 
was aggravated by post-service stressor events.  The veteran 
was notified of this decision and of his appellate rights, 
but failed to initiate an appeal.

2.  In September 1994, the RO denied service connection for 
major depressive disorder, finding that there was no evidence 
of major depression in service.  The veteran was notified of 
this decision and of his appellate rights, but failed to 
initiate an appeal.

3.  The evidence regarding PTSD submitted since the August 
1990 decision is new and material in that it has not been 
previously considered, is not cumulative or redundant, and 
must be considered to fully and fairly evaluate the merits of 
the claim.

4.  Evidence submitted since September 1994 regarding major 
depressive disorder is new and material in that it has not 
been previously considered, is not cumulative or redundant, 
and must be considered to fully and fairly evaluate the 
merits of the claim.

5.  Service connection for left ear otitis media was denied 
in an August 1990 rating decision on the ground that the 
condition existed prior to service; the decision was not 
appealed.

6.  Evidence received regarding left ear disability since the 
August 1990 decision is new and material in that it has not 
been previously considered, is not cumulative or redundant, 
and must be considered to fully and fairly evaluate the 
merits of the claim.

7.  There is no corroborating lay or medical evidence of an 
in-service head injury.

8.  In June 1995, the RO denied service connection for 
vertigo, blackout spells, and dizziness as secondary to the 
service connected right ear disorder, finding that there was 
no evidence of vertigo in service or relating such to a 
serviced connected disability.  The veteran was notified of 
this decision and of his appellate rights, but failed to 
initiate an appeal.

9.  The evidence submitted since June 1995 regarding vertigo 
is new and material in that it has not been previously 
considered, is not cumulative or redundant, and must be 
considered to fully and fairly evaluate the merits of the 
claim.

10.  Vertigo is initially diagnosed in service, and is 
related to service connected right ear infection by treating 
and examining physicians.

11.  Prior to June 25, 2001, treatment records and 
examination reports do not demonstrate chronic suppuration or 
polyps of the right ear, or a compensable hearing loss 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has been received to reopen a 
claim of service connection for a left ear disability, to 
include otitis media and hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A head injury was not incurred in or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  New and material evidence has been submitted to reopen a 
claim of service connection for vertigo.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Vertigo was incurred during active duty service. 
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

5.  Prior to June 25, 2001, a compensable evaluation is not 
warranted for right ear tympanoplasty, otitis media with 
hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.157(b)(1), 4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Regarding the claim for increased compensation for right ear 
tympanoplasty, otitis media with hearing loss prior to June 
21, 2005, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  This includes competent lay 
statements describing symptoms, and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

The VA has not specifically provided notice of the applicable 
schedular criteria, but the veteran has demonstrated actual 
knowledge of the bases for evaluation of his right ear 
disability.  In his June 2001 claim for benefits, his 
November 2002 VA Form 9, and in a June 2007statement in lieu 
of a VA Form 646, the veteran has discussed the variously 
applicable criteria, with specific reference to listed signs 
and symptoms of the service connected disability.  The Board 
notes that with respect to the evaluation of hearing loss 
disability, although evaluation is based on criteria which 
the veteran would not address in merely describing 
subjectively the impact on his life an occupational 
functioning, hearing loss is unique in that it is evaluated 
base don the mechanical application of numerical values in 
the schedule.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  There is no notice to the veteran which could alter 
the objectively measured impairment through subjective 
description, unlike evaluation of such disabilities based on 
limitation of motion, which allow for adjustment of the 
evaluations dictated by specific measurements according to 
subjectively described factors to compensate the actual 
functional impairment.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, for all these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as any deficiency in notice did 
not affect the essential fairness of the adjudication.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letters sent to the 
appellant on July 6, 2001; January 21, 2003; March 6, 2003; 
July 24, 2003; and March 20, 2006 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
all the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued on March 
9, 2007, after the complete notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VAMC Biloxi, Mississippi and Houston, Texas, as 
well as local clinics associated with those facilities.  The 
veteran submitted private treatment records from Methodist 
Hospital, and was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  The appellant was afforded a VA 
medical examination on November 29, 2001 for his ear 
disability claims; it was determined that no examination was 
required in connection with the remaining claims.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is insufficient evidence of the claimed 
in-service injuries or of a current disability to warrant 
examination.  Service medical records are silent regarding 
any alleged head trauma.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
December 2007 correspondence, the veteran indicated recent VA 
treatment at the VA Mobile, Alabama, Outpatient Clinic.  
However, the identified treating doctor appears to be a 
psychologist, and current treatment records are not material 
to the discussion below.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Psychiatric Disorder, to include PTSD

The veteran seeks to reopen a previously denied claim of 
service connection for a psychiatric disorder, to include 
PTSD.  In June 2001 correspondence, the veteran phrased the 
issue as service connection for major depression, to include 
as secondary to his service connected disabilities.  On his 
VA Form 9 filed in November 2002, the veteran referred to his 
psychiatric claim as" major depressive disorder (PTSD)."  
The RO properly determined that the two noted conditions 
represented inextricably intertwined claims.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The current claim of service connection was received in June 
2001.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The claim of service connection for PTSD, alone, was last 
denied in an unappealed August 1990 rating decision on the 
ground that a psychiatric disability existed prior to service 
and was not shown to have been aggravated by the alleged in-
service stressor event.  No inquiry to verify the alleged 
stressor was made at that time.  At the time of the 1990 
decision, the evidence consisted of the veteran's service 
medical records and the report of a VA examination showing a 
diagnosis of PTSD.   The stressor allegation was made during 
the examination.  The veteran stated that during a training 
exercise, a fellow Marine was killed by flying metal when 
several 55 gallon drums were destroyed with explosives.

Service connection for major depressive disorder, alone, was 
most recently denied in a May 1995 rating decision, which 
declined to reopen the claim, denied in a September 1994 
decision on the grounds that there was no evidence of 
treatment in service for depression, and the only psychiatric 
disability diagnosed in service was a personality disorder 
not subject to service connection.  The Board notes that the 
application of a "new and material" analysis in May 1995 
was in error, the a year had not yet passed since the 
September 1994 decision.  Such error is harmless, however, as 
the merits of the claim were actually discussed in the May 
1995 decision.

Since the 1990 decision, the veteran has submitted additional 
stressor information regarding the in-service event he 
alleges, as well as VA mental health treatment records.  The 
veteran has provided a specific time frame for the alleged 
training accident, stating that it took place around the 
Marine Corp Birthday on November 10, 1973, at Mount Fuji.  He 
has also provided a name for the fallen Marine, PFC Scott 
Thompson.  Finally, the veteran has stated he was attached to 
the 1st Marine Division at the time.  This additional 
information was not previously available to VA decision 
makers, bears directly and substantially on the issue of 
service connection, and must be considered to fully and 
fairly decide the merits of the claim.  

Further, the veteran contends entitlement to service 
connection for a major depressive disorder as secondary to 
his service connected right ear disabilities, to include 
infection, tinnitus, vertigo, and hearing loss.  This is a 
theory of entitlement not previously considered.  In support, 
the veteran has submitted copies of VA treatment records, to 
include mental health consultations.  VA treating and 
consulting doctors have indicated that current complaints of 
depression are related in part to his ongoing health 
concerns; hearing loss is specifically noted.  This evidence 
is considered new and material.  Not only is the theory of 
entitlement one not previously developed and pursued, the 
veteran has identified medical evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  

All aspects of a claim of service connection for a 
psychiatric disorder are considered reopened based on receipt 
of new and material evidence.  The question of whether 
service connection is warranted for a psychiatric disability 
to include PTSD is addressed in the REMAND portion of this 
decision.

Left Ear Disability, to include Otitis Media and Hearing Loss

Service connection for left ear otitis media was denied in an 
August 1990 rating decision based on a finding that the 
disease pre-existed service.  The veteran has now renewed his 
claim, to include hearing loss.

The RO did not notify the veteran of the need to submit new 
and material evidence in connection with this issue; it was 
treated as a new claim for benefits.  This failure to 
properly develop for new and material evidence is considered 
harmless, however, in light of the findings herein.  The 
Board is required to consider the issue of new and material 
evidence at this time.  

For claims filed prior to August 29, 2001, as here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Since the August 1990 rating decision, veteran has 
articulated a new theory of entitlement not previously 
considered.  The original decision on the merits, and all 
subsequent decisions addressing the issue, discussed solely 
the disability of otitis media, and did not consider hearing 
loss disability.  Hearing loss is repeatedly mentioned by the 
RO in framing the issue since May 1995, but in discussion it 
has not addressed aggravation based on this potentially 
independent disability.  The veteran, in his current claim, 
discusses hearing loss as a complication of the left ear 
infection, and in effect cites this as evidence of 
aggravation.  The Board agrees that the two disabilities are 
inextricably intertwined, and finds that the newly 
articulated claim by its nature constitutes new and material 
evidence.  It has not been previously considered on the 
merits, is not cumulative or redundant, and must be 
considered to fully and fairly evaluate the merits of the 
claim.  As noted above, the findings that new and material 
evidence is submitted and the claim is reopened render 
harmless any error in the notice provided the veteran by VA.

The issue of service connection for a left ear disability, to 
include otitis media and hearing loss, is addressed in the 
Remand section below.

Residuals of a Head Injury

The veteran alleges that he was repeatedly struck in the head 
by a sergeant during boot camp in 1972, and has suffered 
residuals of a head injury as a result.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Here, service medical records show no treatment for or 
complaint of any traumatic injury to the head.  The veteran 
was repeatedly seen for ear complaints over the course of his 
service, but this was related to infection, and trauma is not 
mentioned.  There is no showing of treatment for common 
complaints of head trauma, such as headache.  Dizziness was 
treated, but this was again related to the ongoing ear 
infection and was well removed from boot camp.  In short, 
records from the veteran's period of service show no evidence 
of any head injury.  It is noteworthy that the veteran 
himself has stated that there is no documentation of his 
allegation regarding a head injury.  The Board notes that the 
allegation does not involve combat events, and hence the 
presumptions which might serve to verify his allegations are 
not applicable.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(d).

In addition to the lack of any showing of an inservice head 
injury, a review of post service treatment records does not 
reveal any current diagnosis of a head trauma or residuals 
thereof.  Chronic bilateral ear problems have not been 
related to any head trauma, and there is no evidence of 
chronic headaches or other such subjective complaints 
commonly associated with head injury.  Intermittent headaches 
have been noted, but treating doctors associate these with 
current acute illnesses, such as cavities and pulled teeth, 
or ongoing ear infection.  In the absence of an in-service 
injury, and a diagnosed disability related to that injury, 
the claim must be denied.


Vertigo and Dizziness

The veteran contends that his currently diagnosed vertigo, 
marked by dizziness and staggering, is related to his service 
connected chronic right ear infection.

It is noted that this claim was initially denied in 
unappealed May and June 1995 rating decisions, on the ground 
that no nexus to service or a service connected disability 
was shown.  The June 2001 claim therefore represents a 
reopened claim subject to a requirement for new and material 
evidence.  The RO did not notify the veteran of the need to 
submit new and material evidence in connection with this 
issue; it was treated as a new claim for benefits.  This 
failure to properly develop for new and material evidence is 
considered harmless, however, in light of the findings 
herein.  The Board is required to consider the issue of new 
and material evidence at this time.

At the time of the 1995 denials of service connection, the 
evidence consisted of service medical records, VA treatment 
records from VAMC Houston, a VA examination dated in April 
1994, private treatment records from Methodist Hospital dated 
in June 1994, and a private examination report from the 
Center for Balance Disorders dated in August 1994.  Since the 
1995 denials, extensive VA treatment records from VAMC Biloxi 
and Houston have been added to the record, and the veteran 
has obtained several medical opinions from VA doctors 
regarding the relationship between his vertigo and his 
service connected right ear disability.  

For claims filed prior to August 29, 2001, as here, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The VA medical opinions submitted by the veteran 
constitute new and material evidence sufficient to reopen the 
claim of service connection for vertigo, as they were not 
previously considered and must be in order to fully and 
fairly evaluate the merits of the claim.  As was discussed 
above, the findings that new and material evidence is 
submitted and the claim is reopened render harmless any error 
in the notice provided the veteran by VA.

Upon consideration of all evidence of record, the Board 
determines that a grant of service connection for vertigo is 
warranted on a direct basis.  A review of service medical 
records reveals that on entry into service, doctors noted no 
physical defects and found the veteran to be physically fit 
to undergo military training in August 1972.  There is no 
evidence of complaints or problems with the ears soon after 
induction, but in early 1973, after the veteran was posted to 
Okinawa, he began to complain of hearing loss, discharge, and 
ongoing infections of the right ear.  ENT evaluation in March 
1973 showed scarring of both the left and right tympanic 
membranes, but the veteran was experiencing problems only 
with the right.  Eventually tubes were inserted to assist in 
draining of both ears, though the record continued to show no 
specific left ear complaints.  Importantly, in May and June 
1973, the veteran specifically complained of dizziness and 
lightheadedness, which doctors related directly to chronic 
right ear infections.  During follow-up for these complaints, 
an examiner related a medical history involving a right 
mastoidectomy at age 16, prior to enlistment as well as a 
current right ear tympanic perforation.  On medical 
evaluation board based on treatment from August 1973 to 
January 1974, doctors noted long standing right ear 
infections and surgery predating service, but also noted the 
in-service right ear tympanic perforation and tube insertion.  
No history of vertigo was noted.  The medical board found the 
ear problems to be a pre-existing condition not aggravated by 
service.

Post-service VA treatment records reveal ongoing complaints 
of vertigo, dizziness, staggering, and possible blackouts.  
The veteran has undergone several additional procedures to 
both his left and right ears.  EMG testing from June 1994 
showed a left peripheral vestibular disorder, though August 
1994 testing endorsed instead a lesion of unspecified 
location.  VA testing through 1995 showed bilateral 
peripheral vestibular weakness.  VA doctors who were actively 
treating the veteran at that time and who had opportunity to 
review the records offered differing opinions. Dr. Salazar 
indicated that the vertigo and dizziness predated the 
otologic procedures; Dr. Stewart related the right ear 
vestibular weakness to the repeated procedures performed on 
that ear.  On April 1994 VA examination, the VA examiner 
reviewed the treatment records and private test results, and 
she opined that the ongoing complaints of vertigo were likely 
secondary to a chronic ear condition she stated was 
labrynthitis, pending additional testing.  It is noted that 
the diagnosis of labrynthitis was not supported by later 
testing.  This VA examination was not cited or considered in 
the 1995 rating decisions on this issue.  A friend of the 
veteran has supplied a statement regarding the veteran's 
dizziness and difficulty maintaining his balance, as well as 
his tendency to fall.  VA treatment records reveal repeated 
surgeries to both ears to correct cholesteatoma and mastoid 
problems.

Subsequent VA treatment and examination reports, including 
the report of a November 2001 examination performed in 
connection with this reopened claim, have noted chronic 
vertigo complaints.  The VA examiner indicated a possible 
central pathology based on review of the treatment records.  
Testing in January 2003 to track the veteran's vertigo 
complaints showed possible recurrent ear infections and fluid 
in the left ear.  Most recent VA treatment records, including 
November 2005 ENT evaluations, show increasing hearing 
disability and continued ear infections.  Complaints of 
dizziness and vertigo continue and doctors again associate 
these with ear infections.  In August 2007 testimony, the 
veteran stated that he would grow dizzy and pass out 
periodically when infections flared up.  Antibiotics could 
neutralize, but not eliminate, the infection.

The weight of the medical evidence shows that the currently 
diagnosed vertigo and dizziness is related to chronic ear 
infections.  No vertigo was noted on entry into service, but 
was diagnosed on active duty.  Complaints have continued 
since separation from service, as per the veteran's 
testimony, statements to doctors, and VA treatment records.  
Several doctors have associated the dizziness with infection 
of the left ear, which is not service connected at this time, 
but other VA examiners and treating doctors, upon review of 
the complete medical record, have specified that the 
complaints are related to service connected right ear 
dysfunction.  Although the possibility of an independent, 
organic cause for the vertigo has been discussed, no 
definitive diagnosis has been made.  All treating doctors 
have stated that there is little which can be done to 
ameliorate the vertigo complaints; repeated surgeries have 
failed to stop the recurrence of the ear infections 
responsible for the dizziness and staggering.  In light of 
the medical opinions relating vertigo to service connected 
right ear disability, as well as medical evidence showing an 
absence of other causes, the Board finds that the weight of 
the evidence supports a finding of service connection for 
vertigo, marked by dizziness and staggering.  All reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2007).



Evaluation of Residuals of a Right Ear Tympanoplasty and 
Otitis Media with Hearing Loss, prior to June 25, 2001

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

Two time periods are at issue here.  A 10 percent evaluation 
was assigned from June 25, 2001; this represents the date of 
receipt of the claim for increase.  The veteran contends that 
a compensable evaluation was assignable prior to this date, 
and that a higher evaluation is assignable from at least that 
date.  Entitlement to an increased evaluation from June 25, 
2001, is addressed in the Remand section below.

Generally, the effective date of a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  If a claim is received within one 
year of the date when it is factually ascertainable that an 
increased rating is warranted, the effective date is the date 
on which entitlement is shown.  38 C.F.R. §§ 3.157(b)(1), 
3.400(o)(2) (2007).  It is noted that regulations provide 
that a record of VA treatment for an already service 
connected claim may be accepted as a claim for increased 
benefits.  38 C.F.R. § 3.157(b)(1).  Here, the veteran 
contends that VA treatment records establish that a 
compensable evaluation was assignable prior to June 25, 2001, 
the date of receipt of his claim, based on ongoing VA 
treatment.

Service connection for residuals of the right ear 
tympanoplasty was granted, rated 0 percent disabling, in an 
August 1990 rating decision.  In a September 1994 decision, 
the Houston RO additionally granted service connection for 
hearing loss and tinnitus, and specified that the underlying 
disease process involved was serous otitis media.  A 0 
percent evaluation was continued, and the RO stated that 
because the criteria for evaluation of all diagnosed right 
ear disabilities overlapped, a single 0 percent evaluation 
was assigned encompassing all.  The 0 percent evaluation was 
continued in the May and June 1995 rating decisions, based on 
a finding that there was no compensable hearing loss and no 
active infection of the right ear.  In the March 2002 rating 
decision from which this appeal arises, the Montgomery RO 
awarded a separate 10 percent evaluation for recurrent 
tinnitus due to a change in law; this issue is no longer on 
appeal.  The 0 percent evaluation was continued under Code 
6201 in the absence of compensable hearing loss.

Diagnostic Code 6201, Chronic nonsuppurative otitis media 
with effusion (serous otitis media), provides that a 
disability evaluation is to be assigned based on hearing 
impairment.  Evaluations of defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity.  Hearing impairment is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels (which, in turn, 
are measured by puretone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
I to XI.  Tables VI and VII as set forth in § 4.85(h) are 
used to calculate the rating to be assigned.  In instances 
where, because of language difficulties, the Chief of the 
Audiology Clinic certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The veteran's hearing loss disability 
was noncompensable prior to June 2001.

The veteran has undergone several audiological evaluations 
which show a progressively worsening hearing acuity 
disability.  The most recent and severe of these is used to 
illustrate that the hearing loss has not risen to a 
compensable level prior to June 2001.  The veteran underwent 
a VA audiology examination in November 2001.  At that time, 
pure tone thresholds, in decibels, were as follows:  





HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
75
LEFT
45
60
65
65

The average pure tone threshold was 68 in the right ear and 
59 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.  It is noted that because all four 
frequencies show a puretone threshold over 55, there is an 
exceptional pattern of hearing impairment.  38 C.F.R. § 
4.86(a).  Further, the left ear hearing loss is not service 
connected.  It is therefore treated as having an acuity level 
of I for evaluation purposes.  38 C.F.R. § 4.85(f).  The 
paired organ rule is not applicable in this case because, as 
will be discussed, when solely the service connected right 
ear hearing loss is considered, the impairment is 
noncompensable.  In such a situation, the left ear is not 
treated as if serviced connected.  38 C.F.R. § 3.383(a)(3).

The right ear audiological results noted above warrant 
assignment of a hearing acuity level of V under the criteria 
of Table VIa for exceptional patterns of hearing impairment.  
When the acuity level of I for the left ear is considered, a 
0 percent evaluation is assigned under Code 6100, Table VII.

Consideration has been given to application of Diagnostic 
Code 6200, Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination).  This Code assigns a 10 
percent evaluation during suppuration, or with aural polyps, 
as has been applied by the RO for the period after June 25, 
2001.  The change in Diagnostic Codes by the RO was not fully 
explained, though the Board notes that in an August 2003 ENT 
evaluation, chronic suppurative otitis media, as opposed to 
serous otitis media, was diagnosed.  However, a review of VA 
treatment records from 1990 forward shows no chronic 
suppuration or draining of the right ear.  The right ear 
canal was repeatedly noted to be clear and dry.  The sole 
notation of fluid was on December 1996 VA ear disease 
examination, when fluid or soft tissue of the inner ear was 
reported.  The examiner also specified, however, that there 
was no drainage or mass in the mastoid cavity.  During his 
Travel Board testimony, the veteran did not indicate the 
extent of symptoms related to drainage prior to 2001.  There 
are no polyps noted.  Under the criteria of Code 6200, no 
compensable evaluation was warranted at any time prior to 
June 2001, and hence there is no advantage to the veteran in 
application of this Code.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  To this extent only the 
benefit sought on appeal is allowed.

New and material evidence having been received, the claim of 
entitlement to service connection for left ear disorder, to 
include otitis media and hearing loss, is reopened.  To this 
extent only the benefit sought on appeal is allowed.

Service connection for residuals of a head injury is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for vertigo is reopened, 
and the claim for entitlement to service connection for 
vertigo is granted.

Entitlement to a compensable evaluation for residuals of 
right ear tympanoplasty and otitis media with hearing loss 
prior to June 25, 2001 is denied.


REMAND

Remand is required for additional development, to include 
stressor verification and VA examination regarding the 
veteran's mental health and ear problems.

The Board has reopened the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD, based 
in part on the veteran's submission of additional details 
regarding his claimed in-service stressor incident, detailed 
in the discussion above.  These details require that some 
attempt at corroboration of the claimed event be made.  VA 
Policy and Procedure Manual M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 15 provides guidance on 
verification of U.S. Marine Corps stressor allegation from 
the Vietnam Era through Virtual VA, in records maintained by 
the Marine Corps Archives and Special Collections (MCASC), or 
by direct inquiry to MCASC by the Joint Service Records 
Research (JSRRC) coordinator.  The RO must take all steps 
required by VA policy, to include determining that no further 
inquiry is warranted or that verification is not possible.

The claim of service connection for a psychiatric disability 
to include PTSD was also reopened based in part on a newly 
raised theory of entitlement.  The veteran has contended that 
his current psychiatric difficulties are due to his service 
connected disabilities.  Resolution of this question, a well 
as a determination of the appropriate current diagnosis, 
requires examination and a medical opinion.

Examination is also required with respect to the veteran's 
claims of service connection for left ear otitis media and 
hearing loss, and entitlement to an increased evaluation for 
right ear tympanoplasty and otitis media with hearing loss 
since June 25, 2001.  The Board notes that because the RO has 
changed the Diagnostic Code under which the right ear is 
evaluated, the veteran is now entitled to a separate 
evaluation for right ear hearing loss.  The new Code does not 
rate based on hearing impairment, and hence there is no 
pyramiding involved in rating both for infection and for loss 
of hearing acuity.

In addition to a need for current findings regarding the 
extent and form of impairment in the left and right ears, an 
opinion is required to determine if current left ear problems 
are related to service directly, by aggravation, or secondary 
to other disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's stressor 
allegations to the JSRRC coordinator at 
the RO, in accordance with the provisions 
of M21-1MR, IV.ii.D.15.  The coordinator 
must determine if submission of a request 
for verification is appropriate in light 
of the available evidence, and if so, 
submit such request to the MCASC in 
writing or through Virtual VA.  The 
coordinator must, in writing, either make 
a finding that no inquiry is warranted, or 
report the results of any inquiry.

2.  Upon completion of the above, the RO 
should schedule a VA mental health 
examination to determine whether the 
veteran has a psychiatric disorder related 
to service or any service connected 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The RO 
should identify for the examiner the 
verified stressor event(s), if any.  If 
PTSD is diagnosed, the examiner must 
indicate whether that diagnosis is based 
on a verified stressor event, or on some 
other life-event unrelated to service.  If 
a psychiatric disorder other than PTSD is 
diagnosed, the examiner should be asked to 
provide a medical opinion as to whether it 
is at least as likely as not that such 
psychiatric disorder is related to 
service, or is due to service connected 
disabilities.  The examiner must explain 
the rationale for any opinion given.  

3.  Schedule the veteran for a VA 
audiological and ear disease examinations.  
The examiner(s) must review the claims 
file in connection with the examination.

With regard to the left ear, the 
examiner(s) should state whether there is 
any current left ear infection or hearing 
loss.  The examiner(s) should opine as to 
whether any left ear infection was at 
least as likely as not aggravated by 
service beyond the natural progression of 
the disease.  The examiner(s) should also 
opine as to whether any currently 
diagnosed left ear hearing loss is at 
least as likely as not related to the 
chronic left ear infection, or to 
documented noise exposure in service.

With regard to the right ear, the 
examiner(s) should describe all current 
manifestations of chronic right ear 
infections, and should describe the 
current right ear hearing loss disability, 
to include audiological testing.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include assignment of a 
separate evaluation for hearing loss (of 
the right ear alone, or bilateral if the 
left ear is now service connected) from 
June 25, 2001.   If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


